Title: From George Washington to Warner Washington III, 4 June 1793
From: Washington, George
To: Washington, Warner III



Sir,
Philada 4th June 1793.

I have been too much indisposed since the receipt of your letter of the 31st ulto to give it an earlier acknowledgment.
Placing, as you do, the want of supplies to some interruption of the communication with your father, I promise, if you will entrust a letter to him under my cover, that it shall reach his hands in ten days from the date.
I prefer doing this to advancing money myself (even if the latter was convenient for me)—first, because I have good reasons to

believe that the allowance made you, by your father, is as much as he conceives necessary, or as can reasonably be afforded by him—beyond which your expenditures ought not to extend. and secondly, because I think there would be an impropriety in the act of another to furnish the means for a young man to exceed these limits. I am &c.

Go: Washington

